EXAMINER’S REASONS FOR ALLOWANCE 

Response to Election/Restrictions
Claims 1-2, 4-11, 13 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12, 14-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
 	Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II and III and IV as set forth in the Office action mailed on 09/18/2018 is hereby withdrawn. 
 	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest the recited aqueous dispersion containing: (i) the recited tetrafluoroethylene core-shell polymer particles, wherein the shell has a greater molecular weight than the core; and (ii) the specified amount of the recited non-fluorinated non-ionic surfactant in accordance with formula (I) (i.e., having at least one branched alkyl group); wherein the dispersion has the recited shear stability and wherein the dispersion is “essentially free” of the recited fluorinated emulsifiers (claim 1), in view of the showings in the specification. the first DADALAS Declaration filed 07/02/2019, the second DADALAS Declaration filed 02/20/2020, and the third DADALAS Declaration filed 07/23/2020, with respect to superior shear stability and Critical Film Thickness (CFT) from the combined use of the recited non-fluorinated non-ionic surfactants in accordance with Formula (I) and PTFE core-shell particles with the recited greater molecular weight shell relative to the core.
 	JONES (US 7,872,073) and JONES ET AL (US 7,612,139) and CAVANAUGH ET AL (US 6,956,078) and JONES ET AL (US 6,841,594) and CAVANAUGH ET AL (US 2003/0130393) and JONES (US 7,347,960) and ZIPPLES ET AL (US 2016/0122572) and ZIPPLIES ET AL (US 2016/0130409) and CAVANAUGH ET AL (US 2007/0231101) and ZIPPLIES ET AL (US 2012/0129982) and LIAO ET AL (US 2013/0231020) and JONES ET AL (US 2003/0008944) and JONES (US 2005/0143494) and JONES ET AL (US 2006/0264537) and ZIPPLIES ET AL (US 2005/0107518) and DADALAS ET AL (US 2005/0090601) and DADALAS ET AL (US 7,342,066) fail to specifically disclose PTFE core-shell polymer articles with shells having higher molecular weights than the core and/or fail to specifically disclose the 
 	KUHLS ET AL (US 3,654,210) fail to specifically disclose the recited non-fluorinated non-ionic surfactant in accordance with Formula (I) containing at least one branched alkyl group. 
 	SAWAUCHI ET AL (US 2009/0286932) fail to specifically disclose PTFE core-shell polymer articles with shells having higher molecular weights than the core
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 31, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787